In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00034-CV

DIANE CUMMINGS AND EVERETT                   §   On Appeal from the 431st District Court
CUMMINGS, Appellants
                                             §   of Denton County (18-1841-431)
V.
                                             §   May 6, 2021
HEIDI BILLMAN, CAROLE BILLMAN,               §   Memorandum Opinion by Justice Wallach
AND BRADLEY BILLMAN, Appellees


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellants Diane Cummings and Everett Cummings

shall pay all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach